ACCEPTED
                                                                                                      03-14-00789-CR
                                                                                                              6331657
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                  8/3/2015 2:40:02 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK


                    COPELAND LAW FIRM
                                       P.O. Box 399                               FILED IN
                                                                           3rd COURT OF APPEALS
                                  Cedar Park, Texas 78613                      AUSTIN, TEXAS
                                     512.219.8930 (phone/fax)              8/3/2015 2:40:02 PM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
TIM COPELAND*                                                       ERIKA COPELAND**
(512) 897-8196 mobile/text                                          (512) 897-8126 mobile/text
tcopeland14@yahoo.com                                               ecopeland63@yahoo.com

*Board Certified - Oil, Gas & Mineral Law                           **Of Counsel
Texas Board of Legal Specialization


August 3, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711
Via e-filing

        Re:     Cause Nos. 03-14-00789-CR; 03-14-00790-CR; 03-15-00791-CR;
                (Trial Court Nos. B-13-0883-SB; B-14-0650-SA; B-14-0994-SB (Bell County)
                George Henry Walker v. The State of Texas

Dear Mr. Kyle:

        Please be advised that I have complied with Rule 48.4 with regard to giving notification
of the Court’s opinions in these cases to the above-referenced client as well as advised him of his
rights with regard to the filing of petitions for discretionary review-- as shown by the enclosed
copy of the certified mailing receipt for same.

                                                     Very truly yours,

                                                     /s/Erika Copeland

                                                     Erika Copeland

EC:aw
= ==   =   ==   =




                $0,

                    Z'.>W"